Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made this 31st
day of March 2004 by and between the MOHEGAN TRIBAL GAMING AUTHORITY, an
instrumentality of THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a sovereign
Indian nation having an address of One Mohegan Sun Boulevard, Uncasville,
Connecticut 06382 (the “Employer”), and MITCHELL GROSSINGER ETESS, residing at
21 Library Lane, Old Lyme, Connecticut 06371 (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Employer owns and operates the Mohegan Sun casino and resort in
Uncasville, Connecticut and other businesses (as presently existing and
hereafter developed, the “Business”); and

 

WHEREAS, the Employer and Executive entered into that certain employment
agreement dated and effective April 22, 1999 providing for the continued
employment of Executive by the Employer (the “1999 Agreement”); and

 

WHEREAS, pursuant to Paragraph 13 of the 1999 Agreement, the 1999 Agreement may
be amended only in writing signed by both parties; and

 

WHEREAS, the parties desire to amend the 1999 Agreement to extend the term of
Executive’s employment and to amend such other terms and conditions, all as more
fully set forth in this Agreement, and Executive desires to continue to be
employed by Employer on the terms and conditions set forth herein; and

 

WHEREAS the Employer is desirous of assuring that Executive has the authority to
fully carry out his duties hereunder by being responsible to the Employer,
acting through its Chief Executive Officer.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the mutual covenants, terms
and conditions hereinafter set forth, and for other good and valuable
consideration, receipt whereof is specifically acknowledged, the parties hereto
hereby agree as follows:

 

1. Nature of Services and Duties

 

(A) The Employer hereby agrees to continue to employ Executive as its Executive
Vice President, Marketing upon the terms set forth herein, and Executive hereby
accepts such continued employment

 

(B) Executive shall perform such duties and services of an executive, managerial
and administrative nature as are customary for a marketing executive vice
president and which, consistent with the foregoing, the Employer may from time
to time through communication from the Chief Executive Officer hereafter assign
to him. Such duties shall include, but not be limited to, the creation and
execution of marketing plans, recruiting and hiring of executive marketing
staff, overseeing the creation and implementation of public relations and
advertising campaigns, developing marketing budget and staffing levels,
overseeing the development of special events and entertainment productions,
overseeing food and beverage operations, overseeing the hotel operations, and
participating at a senior executive level in the development of policy of the
Employer. Executive shall report exclusively to the Chief Executive Officer of
the Employer. The Employer shall not restrict, reduce or otherwise limit
Executive’s responsibility or authority without his consent.

 

(C) Executive shall devote his best efforts and ability and all required
business time to the performance of his duties and responsibilities hereunder to
achieve the goals set forth in the Employer’s annual business plan. Executive
shall perform all of his duties to the Employer faithfully, competently, and
diligently.

 

 

2



--------------------------------------------------------------------------------

(D) The Employer shall indemnify, defend, and hold Executive harmless, including
the payment of reasonable attorney fees, if the Employer does not directly
provide Executive’s defense, from and against all claims made by anyone,
including, but not limited to, a corporate entity, company, other employee,
agent, patron, tribal member, or any member of the general public with respect
to any claim that asserts as a basis, any acts, omissions, or other
circumstances involving the performance of Executive.

 

2. Effective Date

 

This Agreement shall be effective from the date set forth in the opening
paragraph of this Agreement (the “Effective Date”).

 

3. Term

 

This Agreement shall govern Executive’s employment with the Employer from the
Effective Date through and including December 31, 2009. This Agreement,
including this paragraph, shall automatically renew for an additional term of
five years unless either party shall notify the other of its intention to
terminate, or unless otherwise terminated as provided herein. Any such notice
shall be delivered not later than 120 days prior to the end of the then current
term and shall be effective at the end of such term, except as otherwise
provided herein.

 

4. Base Annual Salary

 

Commencing with the Effective Date and through December 31, 2004, the Employer
shall continue to pay Executive his current Base Annual Salary in equal weekly
installments. Commencing January 1, 2005, and on each January 1 thereafter
during the term of this Agreement, the Base Annual Salary shall be increased in
an amount mutually agreed to by Executive and the Employer, which amount shall
in no event be less than 5% of the then current Base Annual Salary.

 

3



--------------------------------------------------------------------------------

5. Annual Bonus

 

The Employer shall determine an annual bonus payable to Executive, the amount of
which shall be based upon the financial goals and the division goals of the
Employer, and the personal goals of Executive, all as established by mutual
agreement at the beginning of each fiscal year. The annual bonus shall be not
less than 33 1/3% of the Annual Base Salary in effect for the period for which
the annual bonus is to be paid. The annual bonus for the previous fiscal year
shall be paid no later than October 31 of each year during the term.

 

6. Life Insurance

 

(A) The Employer shall, during the term of this Agreement, apply for and procure
insurance on the life of Executive as more fully described in subsection (B) of
this Paragraph 6. Upon request of Employer, Executive shall submit to such
medical examinations, supply such information, and execute such documents as may
be required by the Employer or insurance companies to whom the Employer has made
application.

 

(B) So long as Executive is employed hereunder, the Employer shall maintain a
life insurance policy on the life of Executive in the face amount equal to one
times the Executive’s Annual Base Salary. Such policy shall be guaranteed
renewable during the term of this Agreement, including any extension hereof.
Executive shall be and remain the owner of such policy of life insurance and
shall enjoy all incidents of ownership, including the right to designate the
beneficiary and any right to borrow on such policy; provided, however, that the
beneficiary of such policy shall be the spouse of Executive, his child or
children, trustees for their benefit, his estate, or any one or more of them.
The Employer shall pay all premiums on such policy when due. In the event that
the Employer is unable to obtain such life insurance in the amount required or
is unable to obtain all or part of such insurance at standard rates, the
Employer shall at its option obtain all or part of such insurance at
non-standard rates or shall self-insure in whole or in part.

 

4



--------------------------------------------------------------------------------

In addition, Employer may at its option obtain key man insurance in amounts
determined by Employer, with the Employer as owner and beneficiary of such
policy or policies, and Executive shall cooperate with Employer and shall be
available for any and all examinations made at Employer’s request.

 

(C) The results of any examinations conducted pursuant to this section shall at
all times remain confidential and shall not be sought by or disclosed to the
Employer or to any third party other than the insurance carrier.

 

7. Reimbursement of Certain Expenses; Vacation; Medical Benefits

 

(A) The Employer will reimburse Executive for necessary and reasonable business
expenses incurred by him in the performance of his duties hereunder, provided,
that he shall obtain the approval for such expenditures in accordance with the
procedures adopted by the Employer from time to time and generally applicable to
its executive-level employees, including such procedures with respect to
submission of appropriate documentation and receipts. Failure by Executive to
follow such procedures shall entitle the Employer to refuse to reimburse
Executive for such expenses until such time as such failure has been cured. It
is understood and agreed that Employer shall not be responsible for any expense
of Executive for leasing or operation of a vehicle for Executive (except that
Executive shall be entitled to reimbursement for the expenses, including
mileage, actually incurred in connection of his use of his automobile for the
business-related purposes of the Employer), nor for any expense of Executive for
legal expenses or tax planning expenses incurred by Executive in interpreting
this or any other agreement between Executive and Employer.

 

5



--------------------------------------------------------------------------------

(B) Executive shall be entitled to four weeks paid vacation per fiscal year (at
least two weeks of which must be taken in 14 consecutive days).

 

(C) Executive shall participate in such employee benefit plans and programs
(including but not limited to medical insurance programs) as are now or may
hereafter be adopted by the Employer for its executive employees and their
families. Employer shall continue to provide such medical insurance coverage for
a period of one year after any termination by Employer of Executive’s employment
hereunder if such termination was without Cause, as hereinafter defined.

 

8. Disability; Termination

 

(A) If Executive shall become unable to perform all of his duties set forth in
Paragraph 1 of this Agreement due to mental or physical disability, all
compensation and benefits provided in this Agreement shall continue to be paid
and provided in full for a period not exceeding 180 consecutive days. Upon
completion of such 180 days (or if Executive shall be disabled for an aggregate
period of 180 days in any period of 360 consecutive days by the same incapacity)
the Employer may, at its sole option, suspend Executive’s employment until
Executive is recovered from such mental or physical disability (as reasonably
certified by a physician designated by the Employer). During any period of
suspension, Executive shall receive only such compensation as may be provided
under the disability insurance described in Paragraph 8(B).

 

(B) Employer, at the sole expense of Employer, shall provide disability
insurance coverage for Executive. Such policy shall provide payment of 50% of
Base Annual Salary commencing with termination of employment by reason of
physical or mental disability and for a period of two years if such disability
was the result of injury and to age 65 if such disability was the result of
physical or mental illness. In the event the Employer is unable to obtain

 

6



--------------------------------------------------------------------------------

disability insurance in the amount required, or is unable to obtain all or part
of such insurance at standard rates, the Employer shall at its option obtain
part or all of such insurance at non-standard rates or shall self-insure in
whole or in part.

 

(C) Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment for Cause, which shall mean only that (i) Executive shall
be in violation of the restriction contained in Paragraph 9 of this Agreement,
(ii) Executive shall fail to be, for a period of thirty (30) consecutive days,
licensed by the State of Connecticut for Class III gaming, (iii) Executive shall
have been convicted of any crime involving fraud, theft or moral turpitude, or
(iv) Executive shall have intentionally committed a material breach of his
obligations under this Agreement in order to cause the Employer, acting through
the Chief Executive Officer, to terminate Executive. In the event that Employer
desires to terminate Executive, the Employer shall give written notice
specifying the act(s) claimed to constitute cause and specifying an effective
date of termination, which date shall be no sooner than thirty (30) days after
the giving of such notice. Upon the written request of Executive, the Management
Board of the Employer shall meet with Executive to discuss the reasons for
termination and to provide Executive with an opportunity to respond. In the
event Executive fails to cure the act(s) claimed to constitute cause as set
forth in the notice of termination, Executive will cease employment with the
Employer effective upon the date provided in the notice of termination. If such
termination is for Cause, then Executive shall not be entitled to any further
compensation from and after the date of termination.

 

(D) Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment other than for Cause, as defined above. In the event of
termination other than for Cause, Executive shall be paid, at termination, the
Annual Base Salary plus an annual bonus equal to one hundred percent (100%) of
the Annual Base Salary from the date of termination to the expiration date of
this Agreement (without regard to any renewal right after the date of
termination).

 

 

7



--------------------------------------------------------------------------------

(E) In the event that Executive voluntarily terminates his employment hereunder,
Executive’s employment shall cease as of the date provided in Executive’s notice
to Employer of his voluntary termination, and thereafter, provided that the
Employer shall not then be in material breach of this Agreement, Executive shall
not be entitled to any further compensation hereunder.

 

9. Covenants of Executive Not to Compete

 

Executive acknowledges that in the states of New York, Connecticut,
Massachusetts, Rhode Island, Vermont, New Hampshire and Maine (the “Restricted
Area”) (i) the Employer is one of a limited number of entities engaged in the
Business; (ii) his services to the Employer are special and unique; (iii) his
work for the Employer has given him and will continue to give him access to
confidential information concerning the Employer; and (iv) he has the means to
support himself and his dependents other than by engaging in the Business of the
Employer and the provisions of this Paragraph 9 will not impair such ability.
Accordingly, in order to induce the Employer to enter into this Agreement,
Executive covenants and agrees that:

 

(A) So long as Executive is employed by Employer, and if Executive’s employment
is voluntarily terminated by Executive or terminated by the Employer for Cause
for a period of twelve (12) months thereafter (the “Restricted Period”),
Executive shall not, in the Restricted Area, entertain any solicitation of
employment and shall not compete in any manner, either directly or indirectly,
including, without limitation, as an employee or independent contractor,
investor, partner, shareholder, officer, director, principal, agent or trustee
of any entity engaged in casino gaming, in the Restricted Area, without the
express written approval

 

8



--------------------------------------------------------------------------------

of the Employer; provided, however, that ownership of less than five percent
(5%) of the shares of a publicly traded corporation engaged in casino gaming
shall not be deemed to violate this Paragraph.

 

(B) During the Restricted Period, Executive shall not, directly or indirectly,
hire or solicit my employee of the Employer or encourage any such employee to
leave such employment.

 

10. Confidential Information

 

Executive agrees to receive Confidential Information (as hereinafter defined) of
the Employer in confidence, and not to disclose to others, assist others in the
application of, or use for his own gain, such information, or any part thereof,
unless and until it has become public knowledge, has come into the possession of
such other or others by legal and equitable means, or if required to do so by
order of a court of competent jurisdiction. Executive further agrees that, upon
termination of his employment with the Employer, all documents, records,
notebook and similar repositories of or containing Confidential Information,
including copies thereof, then in Executive’s possession, whether prepared by
him or others, will be left with the Employer. For purposes of this Paragraph
10, “Confidential Information” means information disclosed to Executive or known
by Executive as a consequence of or through his employment by the Employer, not
generally known in the industry in which the Employer is or may become engaged
about the Employer’s Business, products, processes and services. Executive’s
obligations under this Paragraph 10 shall survive any termination or expiration
of this Agreement and Executive’s employment hereunder.

 

9



--------------------------------------------------------------------------------

11. Rights and Remedies Upon Breach.

 

Executive acknowledges and agrees that a violation of any provision of Paragraph
9 or 10 of this Agreement (the “Restrictive Covenants”) shall cause irreparable
harm to the Employer, and the Employer shall be entitled to specific performance
of this Agreement or an injunction without proof of special damages, together
with costs and attorney’s fees incurred by the Employer in enforcing its rights
under this Agreement. If Executive breaches, or threatens to commit a breach of
any of the Restrictive Covenants, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity:

 

(A) The right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction including, without limitation, the right
to entry against Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent), without proof of special damages, against
violations, threatened or actual, and whether or not then continuing of such
covenants, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to the Employer and that money damages will
not provide an adequate remedy to the Employer and

 

(B) The right and remedy to require Executive to account for and pay over to the
Employer all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transaction
constituting a breach of the Restrictive Covenants. The Employer may set off any
amounts due it under this Paragraph 11(B) against any amounts owed to Executive
under Paragraph 4, 5 or 8.

 

 

10



--------------------------------------------------------------------------------

12. Notice

 

All notices hereunder shall be in writing. Any notice, request, information,
legal process, or other instrument to be given or served hereunder by any party
to another shall be deemed given or served hereunder by any parry to the other
if either delivered personally or sent by prepaid registered or certified mail,
return receipt requested. Any such notice to the Employer shall be sent to the
address set forth in the introductory paragraph of this Agreement, to the
attention of the Chief Executive Officer. Any such notice to Executive shall be
sent to his residential address as set forth in the introductory paragraph of
this Agreement. Either party may change the address of notice purposes to the
other party as provided in this Paragraph.

 

13. Entire Agreement; Modification

 

Except as otherwise provided herein, this Agreement supersedes and cancels any
and all prior agreements between the parties hereto, express or implied,
relating to the subject matter hereof. This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof. This
Agreement may not be changed, modified, amended or altered except in a writing
signed by both parties.

 

14. Non-Waiver

 

The failure or refusal of either party to insist upon the strict performance of
any provision of this Agreement or to exercise any right in any one or more
instances or circumstances shall not be construed as a waiver or relinquishment
of such provision or right and shall in no way effect such provision or right,
nor shall such failure or refusal be deemed a custom or practice contrary to
such provision or right.

 

15. Severability

 

If any paragraph, term or provision of this Agreement shall be held or
determined to

 

11



--------------------------------------------------------------------------------

be unenforceable, the balance of this Agreement shall nevertheless continue in
full force and effect and unaffected by such holding or determination. In
addition, in any such event, the parties agree that it is their intention and
agreement that any such paragraph, term or provision which is held or determined
to be unenforceable as written, shall nonetheless be enforced and binding to the
fullest extent permitted by law as though such paragraph, term or provision had
been written in such a manner to such an extent as to be enforceable under the
circumstances. Without limitation of the foregoing, with respect to any
Restrictive Covenant contained herein, if it is determined that any such
provision is excessive as to duration or scope, it is intended that it
nonetheless be enforced for such shorter duration or without such narrower scope
as will render it enforceable.

 

16. Governing Law

 

This Agreement shall be governed and construed in accordance with the laws of
the State of Connecticut and the parties agree that, except as provided in
section 19, only the federal and state courts located in the State of
Connecticut shall have jurisdiction to enforce the terms of this Agreement.

 

17. Limited Waiver of Sovereign Immunity

 

The Employer hereby waives its sovereign immunity from suit for claims by the
Executive for the enforcement of this Agreement and any remedies for breach
thereof under Connecticut law. Nothing herein shall limit the Executive’s right
to proceed with any claims otherwise allowed under the laws of the Mohegan Tribe
of Indians of Connecticut. The Employer hereby consents to personal jurisdiction
and venue in any court of the State of Connecticut, any federal court sitting in
the State of Connecticut and the Mohegan Gaming Disputes Court and hereby waives
any claim that it may have that such court is an inconvenient forum for the
purposes of any proceeding arising under this Agreement as aforesaid and, with
respect to a proceeding in a court of the State of Connecticut or a federal
court sitting in the State of Connecticut, any requirement that tribal remedies
must be exhausted.

 

 

12



--------------------------------------------------------------------------------

18. Dispute Resolution

 

Except as otherwise provided herein, whenever during the term of this Agreement,
any disagreement or dispute arises between the parties as to the interpretation
of this Agreement or any rights or obligations arising hereunder, including the
licensing of Executive by the Tribal Gaming Commission, such matters shall be
resolved, whenever possible, by meeting and conferring. Any party may request
such a meeting by giving notice to the other, in which case such other party
shall make itself available within seven (7) days thereafter. If such matters
cannot be resolved within ten (10) days after such meeting, either party may
seek a resolution by binding arbitration in accordance with the then prevailing
rules of the American Arbitration Association (or any successor thereto to the
extent not inconsistent herewith), upon notice to the other party of its
intention to do so. The parties agree that in any such arbitration each party
shall be entitled to discovery as provided by the Federal Rules of Civil
Procedure. All hearings shall be conducted in Hartford County, Connecticut
within fifteen (15) days after the arbitrator is selected and shall be conducted
in his or her presence. The decision of the arbitrator will be final and binding
on the parties. The costs and expenses of the arbitration shall be shared
equally by the parties.

 

19. Gaming Disputes Court Jurisdiction

 

The parties agree that should any dispute arise under this Agreement or for the
enforcement of the arbitration provisions in Paragraph 18, the Gaming Disputes
Court of the Mohegan Tribe of Indians shall be used as a forum only if a state
or federal court denies jurisdiction, to (a) enforce the requirement that the
parties submit disputes to arbitration as required by Paragraph 18 and (b)
enforce the arbitration decision as provided in Paragraph 18.

 

 

 

13



--------------------------------------------------------------------------------

20. Headings

 

The headings of this Agreement are inserted for convenience only and shall not
be considered in construction of the provisions hereof.

 

21. Assignment and Successors; Binding Effect

 

The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Employer and may
be assigned, for all or any part of the term hereof, by the Employer but the
Employer shall continue to be financially responsible to Executive hereunder.
Executive shall have no right to assign, transfer, pledge or otherwise encumber
any of the rights, nor to delegate any of the duties created by this Agreement
without prior written consent of the Employer. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Employer, its
successors and assigns, and Executive, his heirs and legal representatives.

 

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by the
Chairman of its Management Board, duly authorized, and Executive has affixed his
signature hereto, on the date and year first above written.

 

14



--------------------------------------------------------------------------------

Employer:

 

Executive:

MOHEGAN TRIBAL GAMING AUTHORITY

 

MITCHELL G. ETESS

By:     /s/ Mark F. Brown

--------------------------------------------------------------------------------

 

    /s/ Mitchell G. Etess

--------------------------------------------------------------------------------

Mark Brown, Chairman

 

Mitchell G. Etess

Management Board

   

STATE OF CONNECTICUT        )

   

ss. Montville                                       
                                                      May 12, 2004

COUNTY OF NEW LONDON     )

   

 

Personally appeared MARK BROWN, Chairman of the Management Board of the MOHEGAN
TRIBAL GAMING AUTHORITY, an instrumentality of The Mohegan Tribe of Indians of
Connecticut, signer and sealer of the foregoing instrument, and acknowledged the
same to be his free act and deed and the free act and deed of the Mohegan Tribal
Gaming Authority, before me.

 

   

    /s/ Cheryl Todd

--------------------------------------------------------------------------------

   

Notary Public

   

My Commission Expires: May 31, 2006

STATE OF CONNECTICUT        )

   

ss. Montville                                       
                                                      May 12, 2004

COUNTY OF NEW LONDON     )

   

 

Personally appeared MITCHELL G. ETESS, signer and sealer of the foregoing
instrument, and acknowledged the same to be his free act and deed, before me.

 

   

    /s/ Cheryl Todd

--------------------------------------------------------------------------------

Notary Public

   

My Commission Expires: May 31, 2006

 

 

15